Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 23, 2022 has been entered.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thakur; Randhir P. S. et al. (US 7175713 B2).  Thakur teaches a housing (Figure 9), comprising: a conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) comprises a first surface (top surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) and a second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) opposite from the first surface (top surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) is electrically conductive (“coupled to ground terminal”; column 9; lines 38-45); a plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 374; Figure 3) between 754 coaxial with 759; Figure 9-Applicant’s 374; Figure 3) through the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 374; Figure 3) between 754 coaxial with 759; Figure 9-Applicant’s 374; Figure 3) have vertical sidewalls with a width that is uniform through a thickness of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6); a channel (752; Figure 9-Applicant’s 630; Figure 6) disposed into the second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6); a cover (756; Figure 9-Applicant’s 631; Figure 6)  over the channel (752; Figure 9-Applicant’s 630; Figure 6), and wherein the cover (756; Figure 9-Applicant’s 631; Figure 6)  comprises first holes (759; Figure 9-Applicant’s 637; Figure 6) that pass through a thickness of the cover (756; Figure 9-Applicant’s 631; Figure 6); and a second hole (758; Figure 9-Applicant’s 614/635; Figure 6) through a thickness of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), wherein the second hole (758; Figure 9-Applicant’s 614/635; Figure 6) intersects with the channel (752; Figure 9-Applicant’s 630; Figure 6), and wherein the second hole (758; Figure 9-Applicant’s 614/635; Figure 6) is fluidically coupled with the channel (752; Figure 9-Applicant’s 630; Figure 6), as claimed by claim 1
Thakur further teaches:
The housing (Figure 9) of claim 1, wherein the cover (756; Figure 9-Applicant’s 631; Figure 6)  is welded (“brazed”; column 9; lines 13-16) to the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), as claimed by claim 2
The housing (Figure 9) of claim 1, wherein the channel (752; Figure 9-Applicant’s 630; Figure 6) encircles at least one of the plurality of openings (openings between 754 coaxial with 759; Figure 9-Applicant’s 374; Figure 3), as claimed by claim 3
The housing (Figure 9) of claim 1, further comprising: a plurality of channels (752; Figure 9-Applicant’s 630; Figure 6) into the second surface (bottom surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6); and a plurality of second holes (758; Figure 9-Applicant’s 614/635; Figure 6), wherein each second hole (758; Figure 9-Applicant’s 614/635; Figure 6) intersects a different one of the plurality of channels (752; Figure 9-Applicant’s 630; Figure 6), as claimed by claim 8
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; Randhir P. S. et al. (US 7175713 B2) in view of Choi; Soo Young et al. (US 20060228496 A1). Thakur is discussed above. Thakur does not teach:
The housing (Figure 9) of claim 1, wherein the second hole (758; Figure 9-Applicant’s 614/635; Figure 6) is further from an axial center of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) than the first holes (759; Figure 9-Applicant’s 637; Figure 6), as claimed by claim 4.
The housing (Figure 9) of claim 1, wherein the first holes (759; Figure 9-Applicant’s 637; Figure 6) are arrange in a plurality of groups, wherein first groups have a first number of first holes (759; Figure 9-Applicant’s 637; Figure 6), and wherein second groups have a second number of first holes (759; Figure 9-Applicant’s 637; Figure 6) that is greater than the first number, as claimed by claim 5
The housing (Figure 9) of claim 5, wherein the first groups are further from an axial center of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) than the second groups, as claimed by claim 6
The housing (Figure 9) of claim 1, wherein a diameter of each opening is approximately 15mm or greater, as claimed by claim 7
Choi was discussed in the prior action. Choi also teaches a wafer processing apparatus (Figure 5) with a showerhead (518) whose hole size and distributions are optimized for uniform film depositions ([0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Thakur to optimize Thakur’s hole size and/or distribution as taught by Choi.
Motivation for Thakur to optimize Thakur’s hole size and/or distribution as taught by Choi is for optimizing uniform film depositions ([0044]) as taught by Choi. Only result-effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05.
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; Randhir P. S. et al. (US 7175713 B2) in view of Kim; Tae-wan et al. (US 7252716 B2). Thakur is discussed above. Thakur’s Figure 8 illustrates a lid plate (772; Figure 8) but Thakur’s Figure 9 does not show a lid plate, as a result, Thakur does not teach:
The housing (Figure 9) of claim 8, further comprising: a lid plate over the first surface (top surface of “showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6) of the conductive body (“showerhead”-750, 754; Figure 9-Applicant’s 673; Figure 6), as claimed by claim 9
The housing of claim 9, further comprising: a plurality of third holes through the lid plate, wherein each of the third holes is fluidically coupled to a different one of the second holes (758; Figure 9-Applicant’s 614/635; Figure 6), as claimed by claim 10
The housing of claim 10, wherein the plurality of third holes are fluidically coupled to a gas inlet by a plurality of gas lines, as claimed by claim 11
The housing of claim 11, wherein a distance along the gas lines between the gas inlet and each of the of the third holes is substantially uniform, as claimed by claim 12
Kim also teaches gas injeciton manifolds (x40; Figures 5-9) whose distance along the plural gas lines between the gas inlet and each of the of the holes is substantially uniform (column 3; lines 15-25; column 5; lines 45-50) resulting in uniform exit pressure at the nozzles/holes (column 6; lines 4-18; Figure 4) and processing uniformity (column 8; line 65-column 9; line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Thakur to combine Thakur’s embodiments and add Thakur’s lid plate (772; Figure 8) to Thakur’s Figure 9 embodiment. For Thakur to add gas lines of equal length between Thakur’s holes and gas lines as taught by Kim.
Motivation for Thakur to add gas lines of equal length between Thakur’s holes and gas lines as taught by Kim is for processing uniformity as taught by Kim (column 8; line 65-column 9; line 5)
Motivation for Thakur to combine Thakur’s embodiments and add Thakur’s lid plate (772; Figure 8) to Thakur’s Figure 9 embodiment is for added structural rigidity.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed May 23, 2022, with respect to the rejections of claims 1-12 under Umotoy (US 20010054381 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Thakur; Randhir P. S. et al. (US 7175713 B2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate structure and functional charcateristics similar to those of the claimed invention.
US 20100230387 A1
US 20210098230 A1
US 20110180233 A1
US 20210233748 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716